Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprising” (line 1) is improper language for an abstract; Examiner suggests amending to read –including—for example.

Claim Objections
Claims 2 objected to because of the following informalities:  
Regarding claim 2, the language “The lung cleansing apparatus of claim 1” (line 1) is objected to for not maintaining consistency in terminology as claim 1 line 1 sets forth “An apparatus comprising:”. While it is clear that the apparatus of claim 1 is for cleansing the lung, Examiner suggests amending to read –The apparatus of claim 1--.
Regarding claim 2, the language “50 cm H2O” (line 5) is objected to for a typographical error; Examiner suggests amending to read –50 cm H2O--.
Regarding claim 3, the language “The lung cleansing apparatus of claim 1” (line 1) is objected to for not maintaining consistency in terminology as claim 1 line 1 sets forth “An apparatus comprising:”. While it is clear that the apparatus of claim 1 is for cleansing the lung, Examiner suggests amending to read –The apparatus of claim 1--.
Regarding claim 4, the language “The lung cleansing apparatus of claim 1” (line 1) is objected to for not maintaining consistency in terminology as claim 1 line 1 sets forth “An apparatus comprising:”. While it is clear that the apparatus of claim 1 is for cleansing the lung, Examiner suggests amending to read –The apparatus of claim 1--.
Regarding claim 5, the language “The lung cleansing apparatus of claim 1” (line 1) is objected to for not maintaining consistency in terminology as claim 1 line 1 sets forth “An apparatus comprising:”. While it is clear that the apparatus of claim 1 is for cleansing the lung, Examiner suggests amending to read –The apparatus of claim 1--.
Regarding claim 6, the language “device is coupled with nasopharyngeal tube,” is objected to for a typographical/grammatical error; Examiner suggests amending to read –device is coupled with a nasopharyngeal tube,--.
Regarding claim 7, the language “The automated position shifting bed control system of claim 6” (line 1), is objected to for not maintaining consistency in claim terminology as claim 6 line 1 sets forth “A system comprising:”.  While it is clear that the system of claim 1 controls shifting of the position of the bed, Examiner suggests amending to read –The system of claim 6--.
Regarding claim 8, the language “50 cm H2O” (line 4, two instances) is objected to for a typographical error; Examiner suggests amending to read –50 cm H2O--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the language “the joint” (line 4) is unclear as the language “at least one joint” in line 2 sets forth the possibility of plural joints and it is not clear if the language in line 4 is referring to each of, or a particular subset, of the possible plurality of joints.  Examiner suggests amending the language in line 4 to read –the at least one joint--.
Regarding claim 6, the language “a pressurized pump device” (line 7, also in line 8, 9,and 9-10; four instances total) is unclear as the claim also sets forth “a fluid pump” (line 18) and “an air pump” (line 20) and it is therefore not clear what disclosed element is the pressurized pump device in line 7.  The control unit which receives a signal from this pressurized pump changes the position of the automated calibrated bed (see lines 22-24).  All throughout the disclosure, and also in claims 1 and 8, the signal sent by the control unit to change the position of the automated bed, has been based on turning on and off of the fluid pump or the air pump, thus one of ordinary skill in the art would initially interpret the “pressurized pump device” to be at least one of the fluid pump and the air pump; however, these two pumps are set forth in lines 18 and 20 and therefore it is unclear then what disclosed device the pressurized pump device is referring to.  
Regarding claim 7, the language “the joint” (line 4) is unclear as the language “at least one joint” in line 2 sets forth the possibility of plural joints and it is not clear if the language in line 4 is referring to each of, or a particular subset, of the possible plurality of joints.  Examiner suggests amending the language in line 4 to read –the at least one joint--.
Regarding claim 10, the language “the joint” (line 5) is unclear as the language “at least one joint” in line 2 sets forth the possibility of plural joints and it is not clear if the language in line 5 is referring to each of, or a particular subset, of the possible plurality of joints.  Examiner suggests amending the language in line 5 to read –the at least one joint--.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) and objection(s) set forth above in this Office action.

Reasons for Allowance
When read in light of the limitations of the claimed apparatus/system/method, the prior art of record does not disclose, either alone or suggest in combination, a hollow nasopharyngeal tube with a longitudinal partition and which is adapted to be placed into a pharynx via a nostril and which includes a first tubular section for injecting cleansing fluid which forms a fluid mist into a lung and which includes a mist generator towards at end for generating the mist to enter the lung and a second tubular section to provide passage of injected air into the lung, a fluid pump for pumping the fluid mist and an air pump for pumping the air; an automated bed with plural sides configured to pivot to enable tilting of the bed into a plurality of positions at different angles; and a control unit that signals the bed to switch positions in a predetermined sequence on at least one of a) turning on and off of the fluid or air pump or b) at least one predetermined interval as set forth in independent claim 1 and substantially similar as set forth in independent claims 6 and 8.
The closest prior art references of record are: Jacobus et al. (5,763,447), Bartlett et al. (2002/0138905), Hutchinson et al. (2008/0202527), Haveri (2015/0000652), Christopher (2001/0035185), Lethi (6,394,093), Thompson et al. (2013/0338521), Guyuron et al. (2012/0080037), Ozenne (2016/0029923), Sinderby et al. (2008/0115786), and Lurie et al. (2010/0319691).
Jacobus teaches use of a particular fluid to promote drainage of mucous secretions in the airways via delivery to various locations in the respiratory system and also teaches that providing rotatable bed further helps with mucous secretions; however, Jacobus is silent as to the nasopharyngeal tube and its particulars and also is silent as to the bed being automated and including a control unit which changes the position of the bed as claimed.  Hutchinson et al. (2008/0202527) and Bartlett et al. (2002/0138905) both disclose rotatable beds.  Haveri, Christopher, Lethi, Thompson, Guyuron, and Ozenne all disclose related nasopharyngeal tubes.  Sinderby and Lurie both disclose cuirass-type negative pressure ventilators.  While the mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785